Opinion issued October 29, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00092-CV
                            ———————————
                         LYNNE M. JUREK, Appellant
                                        V.
                     JEFFREY S. SHANNON II, Appellee


                   On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-38540


                          MEMORANDUM OPINION

      Appellant, Lynne M. Jurek, has filed a motion to dismiss this appeal, stating

she no longer desires to prosecute this appeal. See TEX. R. APP. P. 42.1(a)(1). No

opinion has issued. More than 10 days have passed and no party has responded to

the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a), 43.2(f). We dismiss all other pending motions as moot.

                                    PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.




                                            2